    Case: 4:20-cv-01862-CDP Doc. #: 23 Filed: 06/02/21 Page: 1 of 8 PageID #: 195




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

THOMAS J. KLUTHO,                                )
                                                 )
              Plaintiff,                         )
                                                 )
        vs.                                      )           Case No. 4:20 CV 1862 CDP
                                                 )
JK POWERHOUSE LLC, et al.                        )
                                                 )
              Defendants.                        )

                             MEMORANDUM AND ORDER

        On May 1, 2020, Plaintiff Thomas Klutho purchased a vehicle from

defendant Jim Butler Imports, LLC, doing business as Jim Butler Kia, a car

dealership located in Chesterfield, Missouri. Klutho alleges that on July 15 and

August 31, 2020, he received “recorded voice robocall[s] from Defendants . . .

which had a recorded voice advertising Defendants’ car repair services.”1 Klutho


1
  Amended Complaint, ECF 8 at ¶¶ 12-13. Klutho does not specifically allege which of the
defendants made the robocalls, and the relationship between the defendants is somewhat unclear:
Klutho alleges that he purchased the Kia from a car dealership called “Jim Butler Kia” located in
Chesterfield, MO, and that this entity’s corporate registration expired in February 2019. Id. at ¶¶
3-4. Klutho alleges that this dealership’s registered owners are individually-named defendants
James J. Butler and Brad M. Sowers. Id. at ¶ 4. A separate corporate registration for an entity
called “Jim Butler Kia,” located in Fenton, MO, expired in January 2019; Klutho has also sued
this entity’s registered owner, defendant Jim Butler Imports, LLC. Id. at ¶ 5. Jim Butler
Imports, LLC is co-owned by holding companies controlled by Butler and Sowers; Sowers also
serves as its managing member. Def.’s Memorandum in Support, ECF 16 at pg. 3. Klutho has
additionally sued defendant JK Powerhouse LLC, the registered owner of “Jim Butler Linn
KIA,” which shares a registered address with the “Jim Butler Kia” in Fenton, MO. ECF 8 at ¶ 2.
Defendants allege that this entity was created in connection with a car dealership that never
opened and has never operated. ECF 16 at pg. 3 n.4. Klutho alleges that all defendants use the
telephone number which allegedly sent him the robocalls prompting this lawsuit, and all
defendants have joined in the motion to dismiss. ECF 8 at ¶ 11; ECF 16.
 Case: 4:20-cv-01862-CDP Doc. #: 23 Filed: 06/02/21 Page: 2 of 8 PageID #: 196




asserts that these robocalls were sent without his consent and without requisite opt-

out notices in violation of the Telephone Consumer Protection Act (TCPA), 47

U.S.C. § 227, et seq. Klutho seeks class certification for a class of individuals who

received similar robocalls from defendants; he alleges that each member of the

class is entitled to statutory damages of $500.00 - $1,500.00 from defendants per

violation, in addition to injunctive and other relief. 47 U.S.C. § 227(b)(3).

      Defendants have moved to dismiss, or in the alternative, stay the action and

compel Klutho to submit his claims to arbitration. They argue that Klutho signed a

binding arbitration agreement compelling arbitration of any and all disputes arising

from or related to the purchase of his vehicle. Klutho responds that the robocalls

sent by defendants were not related to his vehicle purchase, and thus are not

covered by the arbitration agreement. Klutho also argues that the agreement is not

applicable to the defendants who did not specifically sign the contract.

      Because the arbitration agreement expressly provides that the arbitrator has

the “sole power to decide any claim regarding the . . . applicability, interpretation,

scope and arbitrability of any issue arising out of or related to” their agreement, I

will grant the motion to compel arbitration and stay the case.

                                     Discussion

      Klutho purchased a Kia Optima from defendants’ car dealership on May 1,

2020. Klutho’s cellphone number is listed in the information section of the
                                           2
 Case: 4:20-cv-01862-CDP Doc. #: 23 Filed: 06/02/21 Page: 3 of 8 PageID #: 197




purchase contract. Declaration of Brad Sowers, ECF 16-1. The contract contains a

conspicuous arbitration agreement which states: “THIS CONTRACT CONTAINS

A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY

THE PARTIES.” Id. at ¶ 9 (capitalization in original). Klutho signed this

provision, and immediately below his signature is an arbitration agreement which

states:

          ANY CLAIM, CONTROVERSY, OR DISPUTE OF ANY KIND
          BETWEEN THE CUSTOMER AND THE COMPANY ARISING
          OUT OF OR RELATED TO THIS AGREEMENT (WHETHER
          BASED ON CONTRACT, TORT, STATUTE, FRAUD,
          MISREPRESENTATION OR ANY OTHER LEGAL OR
          EQUITABLE THEORY) SHALL BE RESOLVED BY FINAL AND
          BINDING ARBITRATION, PURSUANT TO THE FOLLOWING
          TERMS:

Id. (capitalization in original). Section C of the arbitration section includes

an underlined delegation provision stating: “The arbitrator shall have the

sole power to decide any claim regarding the formation, validity,

applicability, interpretation, scope, and arbitrability of any issue arising out

of or related to this Agreement.” Id. Klutho signed a second, identical

arbitration agreement elsewhere in the contract. Id.

          The Federal Arbitration Act (FAA), 9 U.S.C. §§ 1 et seq., “establishes a

liberal federal policy favoring arbitration.” Torres v. Simpatico, Inc., 781 F.3d

963, 968 (8th Cir. 2015) (quoting AT&T Mobility, LLC v. Concepcion, 563 U.S.

                                            3
 Case: 4:20-cv-01862-CDP Doc. #: 23 Filed: 06/02/21 Page: 4 of 8 PageID #: 198




333, 339 (2011)). When ruling on a motion to compel arbitration, the Court’s

analysis is limited to “1) whether the agreement for arbitration was validly made

and 2) whether the arbitration agreement applies to the dispute at hand, i.e.,

whether the dispute falls within the scope of the arbitration agreement.” Id.; see

also Newspaper Guild of St. Louis, Local 36047, TNG-CWA v. St. Louis Post

Dispatch, LLC, 641 F.3d 263, 266 (8th Cir. 2011). Valid arbitration agreements

are to be “liberally construe[d] . . . resolving any doubts in favor of arbitration . . .

unless it may be said with positive assurance that the arbitration clause is not

susceptible of an interpretation that covers the asserted dispute.” Parm v. Bluestem

Brands, Inc., 898 F.3d 869, 873-74 (8th Cir. 2018) (citing Unison Co. v. Juhl

Energy Dev., Inc., 789 F.3d 816, 818 (8th Cir. 2015).

      The agreement at issue here includes a delegation provision, or “an

agreement to arbitrate threshold issues concerning the arbitration agreement.”

Shockley, 929 F.3d. at 1018 (citing Soars v. Easter Seals Midwest, 563 S.W.3d

111, 114 (Mo. banc 2018)). Delegation provisions commit “gateway questions of

arbitrability” to the deliberation of an arbitrator. Id. (citing Rent-A-Ctr., 561 U.S.

at 68). “These gateway questions may include determining the validity of the

arbitration agreement itself.” Id. To be valid and enforceable, the party seeking to

compel arbitration must prove there is “clear and unmistakable evidence” that the

parties intend to arbitrate questions of arbitrability. Soars, 563 S.W.3d at 114
                                            4
    Case: 4:20-cv-01862-CDP Doc. #: 23 Filed: 06/02/21 Page: 5 of 8 PageID #: 199




(citing Rent-A-Center, West, Inc. v. Jackson, 561 U.S. 63, 69 n.1 (2010)). “A

delegation provision giving an arbitrator the power to decide threshold issues of

arbitrability ‘shall be valid, irrevocable, and enforceable, save upon such grounds

as exist at law or in equity for the revocation of any contract.’” Id. (citing 9 U.S.C.

§ 2).

        The arbitration agreement is plainly “susceptible of an interpretation that

covers the asserted dispute.” Parm, 898 F.3d at 873-74. The agreement broadly

compels arbitration of “any claim, controversy, or dispute of any kind . . . arising

out of or related to” the vehicle purchase. ECF 16-1 at ¶ 9. Klutho alleges that the

robocalls he received from defendants advertised their car repair services, and that

both calls were received relatively shortly after he purchased the vehicle and

provided his cellphone number to defendants. Based on Klutho’s allegations

concerning the subject matter and timing of the allegedly unlawful robocalls, I can

reasonably conclude that his claims arose from and/or are related to his vehicle

purchase, and are thus arguably subject to the disputed arbitration agreement.

Unison Co., 789 F.3d at 818 (holding that a district court must send a claim to

arbitration if the underlying factual allegations “simply touch matters covered by

the arbitration provision”).2


2
  Klutho incorrectly asserts that federal courts “almost uniformly” decline to submit TCPA
claims to arbitration; in fact, courts routinely grant motions to compel arbitration of such claims,
                                                    5
 Case: 4:20-cv-01862-CDP Doc. #: 23 Filed: 06/02/21 Page: 6 of 8 PageID #: 200




       Ultimately, however, it is not for this Court to decide whether Klutho’s

claims are arbitrable. The delegation provision in Section C of the agreement

clearly and unmistakably evinces the parties’ intent to arbitrate this threshold

question of arbitrability. Rent-A-Ctr., 561 U.S. at 69 n.1; Soars, 563 S.W.3d at

114. The agreement also specifically references the American Arbitration

Association (AAA) rules, reflecting the parties’ intent to incorporate the delegation

provision contained therein. ECF 16-1 at ¶ 9; Fallo v. High-Tech Inst., 559 F.3d

874, 878 (8th Cir. 2009); State ex rel. Pinkerton v. Fahnestock, 531 S.W.3d 36, 45

(Mo. banc 2017).

       Moreover, the parties expressly agreed that an arbitrator—not this Court—

retains the exclusive jurisdiction to decide whether the agreement applies to the

non-signatory defendants. To the extent Klutho argues that the non-signatories

cannot enforce or compel arbitration as a matter of law, he is mistaken: Missouri

state law has been interpreted to recognize that non-signatories may be subject to

and enforce an arbitration agreement if the claims against the non-signatories are

“integrally related to the contract containing the arbitration provision.” Sakalowski


and Klutho’s citations to out-of-Circuit cases ostensibly supporting a different conclusion are
non-binding, factually distinguishable, and against the weight of authority in this Circuit. See,
e.g. Margulis v. HomeAdvisor, Inc., No. 4:19-CV-00226-SRC, 2020 WL 4673783, at *8 (E.D.
Mo. Aug. 12, 2020); Blevins v. Teletech Holdings, Inc., No. 19-03121-CV-S-DPR, 2019 WL
3291575, at *7 (W.D. Mo. July 22, 2019); Schardan v. Allied Interstate, LLC, No. 4:15CV1613
HEA, 2017 WL 513022, at *5 (E.D. Mo. Feb. 8, 2017); Pierce v. Plains Commerce Bank, No.
11-01222-CV-W-BP, 2012 WL 5992730, at *3 (W.D. Mo. Nov. 29, 2012).
                                                6
 Case: 4:20-cv-01862-CDP Doc. #: 23 Filed: 06/02/21 Page: 7 of 8 PageID #: 201




v. Metron Servs., Inc., No. 4:10CV02052 AGF, 2011 WL 4007982, at *3 (E.D.

Mo. Sept. 8, 2011) (citing Dunn Indus. Group, Inc. v. City of Sugar Creek, 112

S.W.3d 421 (Mo. banc 2003)). Put differently, when “the relationship between the

signatory and non-signatory defendants is sufficiently close,” a non-signatory may

enforce an arbitration agreement to give effect to the agreement. Zean v. Comcast

Broadband Sec., LLC, 322 F. Supp. 3d 913, 920 (D. Minn. 2018) (citing CD

Partners v. Grizzle, 424 F.3d 795, 798-99 (8th Cir. 2005)). Klutho asserts his

claims against all “Defendants,” and he has not made any effort to distinguish the

relative fault of the signatories and non-signatories to the agreement; further, the

signatory and non-signatory defendants are closely related, as they are all

controlled by individual defendants Butler and Sowers.

      In sum, the arbitration agreement validly entered into by Klutho and the

defendants grants an arbitrator the exclusive jurisdiction to decide the threshold

issues of the arbitrability of Klutho’s claim and applicability of the agreement to

the non-signatory defendants. There are no remaining issues appropriate for

resolution by this Court.

      Accordingly,

      IT IS HEREBY ORDERED that defendants’ motion to compel arbitration

[15] is GRANTED, and plaintiff must submit his claims to arbitration.


                                           7
 Case: 4:20-cv-01862-CDP Doc. #: 23 Filed: 06/02/21 Page: 8 of 8 PageID #: 202




       IT IS FURTHER ORDERED that this case is stayed pending completion

of the arbitration.

       IT IS FURTHER ORDERED that the Clerk of Court shall administratively

close this case, subject to the right of either party to move to reopen it, if

appropriate, upon completion of the arbitration.




                                            CATHERINE D. PERRY
                                            UNITED STATES DISTRICT JUDGE

Dated this 2nd day of June, 2021.




                                            8
